No.      82-96

                    I N THE SUPREME COURT OF THE STATE O M N A A
                                                        F OTN

                                                       1982




TOM FIELDS,

                    P l a i n t i f f and Appellant,

          -vs-

SUMI4IT ENGINEERING,

                    D e f e n d a n t and R e s p o n d e n t .




Ap2eal from:       D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f G a l l a t i n , The H o n o r a b l e
                   W. W. L e s s l e y , J u d g e p r e s i d i n g .


C o u n s e l o f Xecord:

        For Appellant:

                   Tom F i e l d s , P r o S e , H e l e n a , iqfontana

        For Respondent:

                   Mark A.       B r y a n , Bozenan, Montana




                                              Submitted on B r i e f s :     September 3 0 ,     1382

                                                                  Decided:   November 9 , 1982



Filed :            -
            %klv9 1982




                                              Clerk
Mr. Justice John C. Sheehy delivered the Opinion of the
Court.

     This is an appeal from a judgment issued by the District
Court of the Eighteenth Judicial District, Gallatin County,
denying appellant's claim for engineering notes and other
documents which he compiled while working for respondent and

claimed were part of his personal file.
     Tom Fields, appellant, was employed by respondent,
Summit Engineering, to write technical manuals based on
notes he had taken on various electrical projects.     Fields
claims that some of these notes were made for his educational
purposes during overtime and are therefore his personal
property.
     Summit Engineering claims that all of the work done by
Fields is its property, in that it is confidential and
covered by an "Invention and Disclosure Agreement" signed by
Fields.
     On July 23, 1981, Fields commenced this action for the

return of the materials.   On November 6, 1981, notice of

entry of judgment was duly served upon both parties.    On
November 20, 1981, Fields filed a motion to amend the
findings of the court. Fields failed to file a notice of
hearing on the motion to amend the findings of the District

Court.    A hearing on his motion was held February 1, 1982,
and the court denied these amendments on February 2, 1982.
On February 9, 1982, Fields filed his notice of appeal to
this Court.
     On the record, Fields raises several issues, including
whether the notes and materials collected by Fields during
overtime are the property of Summit, whether Fields should
be compensated for overtime work and whether there is substantial
evidence to support the District Court's judgment.
     However, the dispositive issue is whether the appeal is
timely.
                 ,
      Rule 59 (d) M.R.Civ.P.,         states in part:

     "If the motion is not noticed up for hearing and
     no hearing is held thereon, it shall be deemed denied
     as of the expiration of the period of time within
     which nearing is required to be held under this Rule
     59."
     Rule 59 also provides that:
      "A hearing on the motion shall be had within 10 days

after it has been served           . . ."
      In the present case, Fields did not file a notice of
hearing on the motion to amend the findings of the District
Court.    Therefore, his tine to appeal began to run on November
30, 1981, ten days after he filed his motion.               Rule 5,
M.R.App.P.            His time to file his appeal ended on December
30, 1988, and his notice of appeal was not filed until
February 12, 1982.
     This Court does not have jurisdiction and therefore

cannot reach the merits of his appeal since it was not filed

within the time provided by the rules.           Winn v. Winn (1382),

--   Mont   .   - I     - P.2d        , 39 St.Rep. 1831; Malinak v.
Safeco Ins. Co. (Decided November 3,           1982) No. 81-196;
Leitheiser v. Montana State Prison (1973), 161 llont. 343,

505 P.2d 1203.
      The appeal is dismissed.



                                               . ,Y V
                                               ," L L
                                               h        '
                                                        4
                                                        Justice
We Concur:




 %,-A-4, W d ,
      UChief Justice